Exhibit 10.3

 

AMENDED AND RESTATED PLEDGE AGREEMENT

 

THIS AMENDED AND RESTATED PLEDGE AGREEMENT (this “Pledge Agreement”) dated as of
December 2, 2003 is by and among the parties identified as “Pledgors” on the
signature pages hereto and such other parties as may become Pledgors hereunder
after the date hereof (individually a “Pledgor”, and collectively the
“Pledgors”) and BANK OF AMERICA, N.A., as administrative agent (in such
capacity, the “Administrative Agent”) for the holders of the Secured Obligations
referenced below.

 

W I T N E S S E T H

 

WHEREAS, a $85 million credit facility has been established in favor of ICT
Group, Inc., a Pennsylvania corporation (the “Borrower”), pursuant to the terms
of that Credit Agreement (as amended, modified, supplemented and extended from
time to time, the “Credit Agreement”) dated as of the date hereof among the
Borrower, the Guarantors identified therein, the Lenders identified therein and
Bank of America, N.A., as Administrative Agent;

 

WHEREAS, this Pledge Agreement is required under the terms of the Credit
Agreement; and

 

WHEREAS, this Pledge Agreement is given in amendment to, restatement of and
substitution for the Pledge Agreement dated as of April 25, 2001 among the
Pledgors and Bank of America, N.A., as administrative agent.

 

NOW, THEREFORE, in consideration of these premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

1. Definitions.

 

(a) Capitalized terms used and not otherwise defined herein shall have the
meanings provided in the Credit Agreement.

 

(b) As used herein, the following terms shall have the meanings assigned thereto
in the Uniform Commercial Code in effect in the State of New York on the date
hereof: Accession, Financial Asset, Proceeds and Security.

 

(c) As used herein, the following terms shall have the meanings set forth below:

 

“Pledged Collateral” has the meaning provided in Section 2 hereof.

 

“Pledged Shares” has the meaning provided in Section 2 hereof.

 

“Secured Obligations” means, without duplication, (a) all of the obligations of
the Loan Parties to the Lenders (including the L/C Issuer and the Swing Line
Lender) and the Administrative Agent under the Loan Documents (including, but
not limited to, any interest accruing after the commencement by or against any
Loan Party of a proceeding under any Debtor Relief Laws, regardless of whether
such interest is an allowed claim under such proceeding), whether now existing
or hereafter arising, due or to become due, direct or indirect, absolute or
contingent, howsoever evidenced, created, held or acquired, whether primary,
secondary, direct, contingent, or joint and several, as such obligations may be
amended, modified, increased, extended, renewed or replaced from time to time,
(b) all of the obligations owing by any Loan Party under



--------------------------------------------------------------------------------

any Swap Contract or Treasury Management Agreement with any Lender or any
Affiliate of a Lender, whether now existing or hereafter arising, and (c) all
costs and expenses incurred in connection with enforcement and collection of the
obligations described in the foregoing clauses (a) and (b), including reasonable
attorneys’ fees.

 

“UCC” means the Uniform Commercial Code.

 

2. Pledge and Grant of Security Interest. To secure the prompt payment and
performance in full when due, whether by lapse of time, acceleration, mandatory
prepayment or otherwise, of the Secured Obligations, each Pledgor hereby grants,
pledges and assigns to the Administrative Agent, for the benefit of the holders
of the Secured Obligations, a continuing security interest in, and a right to
set-off against, any and all right, title and interest of such Pledgor in and to
the following, whether now owned or existing or owned, acquired, or arising
hereafter (collectively, the “Pledged Collateral”):

 

(a) Pledged Shares. (i) One hundred percent (100%) (or, if less, the full amount
owned by such Pledgor) of the issued and outstanding Capital Stock owned by such
Pledgor of each Domestic Subsidiary set forth on Schedule 2(a) attached hereto
and (ii) sixty-five percent (65%) (or, if less, the full amount owned by such
Pledgor) of the issued and outstanding shares of Capital Stock entitled to vote
(within the meaning of Treas. Reg. Section 1.956-2(c)(2)) (“Voting Equity”) and
one hundred percent (100%) (or, if less, the full amount owned by such Pledgor)
of the issued and outstanding Capital Stock not entitled to vote (within the
meaning of Treas. Reg. Section 1.956-2(c)(2)) (“Non-Voting Equity”) owned by
such Pledgor of each Foreign Subsidiary set forth on Schedule 2(a) attached
hereto, in each case together with the certificates (or other agreements or
instruments), if any, representing such Capital Stock, and all options and other
rights, contractual or otherwise, with respect thereto (collectively, together
with the Capital Stock described in Section 2(b) and 2(c) below, the “Pledged
Shares”), including, but not limited to, the following:

 

(A) all shares, securities, membership interests or other equity interests
representing a dividend on any of the Pledged Shares, or representing a
distribution or return of capital upon or in respect of the Pledged Shares, or
resulting from a stock split, revision, reclassification or other exchange
therefor, and any subscriptions, warrants, rights or options issued to the
holder of, or otherwise in respect of, the Pledged Shares; and

 

(B) without affecting the obligations of the Pledgors under any provision
prohibiting such action hereunder or under the Credit Agreement, in the event of
any consolidation or merger involving the issuer of any Pledged Shares and in
which such issuer is not the surviving entity, all Capital Stock of the
successor entity formed by or resulting from such consolidation or merger.

 

(b) Additional Shares. (i) One hundred percent (100%) (or, if less, the full
amount owned by such Pledgor) of the issued and outstanding Capital Stock owned
by such Pledgor of any Person that hereafter becomes a Domestic Subsidiary and
(ii) sixty-five percent (65%) (or, if less, the full amount owned by such
Pledgor) of the Voting Equity and one hundred percent (100%) (or, if less, the
full amount owned by such Pledgor) of the Non-Voting Equity owned by such
Pledgor of any Person that hereafter becomes a Foreign Subsidiary, including,
without limitation, the certificates (or other agreements or instruments)
representing such Capital Stock.

 

2



--------------------------------------------------------------------------------

(c) Accessions and Proceeds. All Accessions and all Proceeds of any and all of
the foregoing.

 

Without limiting the generality of the foregoing, it is hereby specifically
understood and agreed that a Pledgor may from time to time hereafter deliver
additional Capital Stock to the Administrative Agent as collateral security for
the Secured Obligations. Upon delivery to the Administrative Agent, such
additional Capital Stock shall be deemed to be part of the Pledged Collateral of
such Pledgor and shall be subject to the terms of this Pledge Agreement whether
or not Schedule 2(a) is amended to refer to such additional Capital Stock.

 

3. Security for Secured Obligations. The security interest created hereby in the
Pledged Collateral of each Pledgor constitutes continuing collateral security
for all of the Secured Obligations.

 

4. Delivery of the Pledged Collateral. Each Pledgor hereby agrees that:

 

(a) Each Pledgor shall deliver to the Administrative Agent (i) simultaneously
with or prior to the execution and delivery of this Pledge Agreement, all
certificates representing the Pledged Shares of such Pledgor and (ii) promptly
upon the receipt thereof by or on behalf of such Pledgor, all other certificates
and instruments constituting Pledged Collateral of such Pledgor. Prior to
delivery to the Administrative Agent, all such certificates and instruments
constituting Pledged Collateral of such Pledgor shall be held in trust by such
Pledgor for the benefit of the Administrative Agent pursuant hereto. All such
certificates shall be delivered in suitable form for transfer by delivery or
shall be accompanied by duly executed instruments of transfer or assignment in
blank, substantially in the form provided in Schedule 4(a) attached hereto.

 

(b) Additional Securities. If such Pledgor shall receive by virtue of its being
or having been the owner of any Pledged Collateral, any (i) certificate,
including without limitation, any certificate representing a dividend or
distribution in connection with any increase or reduction of capital,
reclassification, merger, consolidation, sale of assets, combination of shares
or other equity interests, stock splits, spin-off or split-off, promissory notes
or other instruments; (ii) option or right, whether as an addition to,
substitution for, or an exchange for, any Pledged Collateral or otherwise; (iii)
dividends payable in securities; or (iv) distributions of securities in
connection with a partial or total liquidation, dissolution or reduction of
capital, capital surplus or paid-in surplus, then such Pledgor shall receive
such certificate, instrument, option, right or distribution in trust for the
benefit of the Administrative Agent, shall segregate it from such Pledgor’s
other property and shall deliver it forthwith to the Administrative Agent in the
exact form received together with any necessary endorsement and/or appropriate
stock power duly executed in blank, substantially in the form provided in
Schedule 4(a), to be held by the Administrative Agent as Pledged Collateral and
as further collateral security for the Secured Obligations.

 

(c) Financing Statements. Each Pledgor authorizes the Administrative Agent to
file one or more financing statements (which may describe the collateral as “all
assets” or “all personal property”) disclosing the Administrative Agent’s
security interest in the Pledged Collateral. Each Pledgor agrees to execute and
deliver to the Administrative Agent such financing statements and other filings
as may be reasonably requested by the Administrative Agent in order to perfect
and protect the security interest created hereby in the Pledged Collateral of
such Pledgor.

 

3



--------------------------------------------------------------------------------

5. Representations and Warranties. Each Pledgor hereby represents and warrants
to the Administrative Agent, for the benefit of the holders of the Secured
Obligations, that:

 

(a) Authorization of Pledged Shares. The Pledged Shares are duly authorized and
validly issued, are fully paid and nonassessable and are not subject to the
preemptive rights of any Person.

 

(b) Title. Each Pledgor has good and indefeasible title to the Pledged
Collateral of such Pledgor and is the legal and beneficial owner of such Pledged
Collateral free and clear of any Lien, other than Permitted Liens. There exists
no “adverse claim” within the meaning of Section 8-102 of the UCC with respect
to the Pledged Shares of such Pledgor.

 

(c) Exercising of Rights. The exercise by the Administrative Agent of its rights
and remedies hereunder will not violate any law or governmental regulation or
any material contractual restriction binding on or affecting such Pledgor or any
of its property.

 

(d) Pledgor’s Authority. No authorization, approval or action by, and no notice
or filing with any Governmental Authority or with the issuer of any Pledged
Stock is required either (i) for the pledge made by such Pledgor or for the
granting of the security interest by such Pledgor pursuant to this Pledge
Agreement (except as have been already obtained) or (ii) with respect to the
Domestic Subsidiaries, for the exercise by the Administrative Agent or the
holders of the Secured Obligations of their rights and remedies hereunder
(except as may be required by laws affecting the offering and sale of
securities).

 

(e) Security Interest/Priority. This Pledge Agreement creates a valid security
interest in favor of the Administrative Agent for the benefit of the holders of
the Secured Obligations, in the Pledged Collateral. The taking of possession by
the Administrative Agent of the certificates representing the Pledged Shares and
all other certificates and instruments constituting Pledged Collateral will
perfect and establish the first priority of the Administrative Agent’s security
interest in the Pledged Shares and, when properly perfected by filing or
registration, in all other Pledged Collateral represented by such Pledged Shares
and instruments securing the Secured Obligations. Except as set forth in this
Section 5(e), no action is necessary to perfect or otherwise protect such
security interest.

 

(f) Partnership and Membership Interests. Except as previously disclosed to the
Administrative Agent, none of the Pledged Shares consisting of partnership or
limited liability company interests (i) is dealt in or traded on a securities
exchange or in a securities market, (ii) by its terms expressly provides that it
is a security governed by Article 8 of the UCC, (iii) is an investment company
security, (iv) is held in a securities account or (v) constitutes a Security or
a Financial Asset.

 

6. Covenants. Each Pledgor hereby covenants, that so long as any of the Secured
Obligations remains outstanding and until all of the commitments relating
thereto have been terminated, such Pledgor shall:

 

(a) Defense of Title. Warrant and defend title to and ownership of the Pledged
Collateral of such Pledgor at its own expense against the claims and demands of
all other parties claiming an interest therein, keep the Pledged Collateral free
from all Liens, except for Permitted Liens, and not sell, exchange, transfer,
assign, lease or otherwise dispose of Pledged Collateral of such Pledgor or any
interest therein, except as permitted under the Credit Agreement and the other
Loan Documents.

 

4



--------------------------------------------------------------------------------

(b) Further Assurances. Promptly execute and deliver at its expense all further
instruments and documents and take all further action that may be necessary and
desirable or that the Administrative Agent may reasonably request in order to
(i) perfect and protect the security interest created hereby in the Pledged
Collateral of such Pledgor (including, without limitation, any and all action
necessary to satisfy the Administrative Agent that the Administrative Agent has
obtained a first priority perfected security interest in all Pledged
Collateral); (ii) enable the Administrative Agent to exercise and enforce its
rights and remedies hereunder in respect of the Pledged Collateral of such
Pledgor; and (iii) otherwise effect the purposes of this Pledge Agreement,
including, without limitation and if requested by the Administrative Agent,
delivering to the Administrative Agent irrevocable proxies in respect of the
Pledged Collateral of such Pledgor.

 

(c) Amendments. Not make or consent to any amendment or other modification or
waiver with respect to any of the Pledged Collateral of such Pledgor or enter
into any agreement or allow to exist any restriction with respect to any of the
Pledged Collateral of such Pledgor other than pursuant hereto or as may be
permitted under the Credit Agreement.

 

(d) Compliance with Securities Laws. File all reports and other information now
or hereafter required to be filed by such Pledgor with the United States
Securities and Exchange Commission and any other state, federal or foreign
agency in connection with the ownership of the Pledged Collateral of such
Pledgor.

 

(e) Issuance or Acquisition of Capital Stock. Not, without executing and
delivering, or causing to be executed and delivered, to the Administrative Agent
such agreements, documents and instruments as the Administrative Agent may
require, issue or acquire any Capital Stock consisting of an interest in a
partnership or a limited liability company that (i) is dealt in or traded on a
securities exchange or in a securities market, (ii) by its terms expressly
provides that it is a security governed by Article 8 of the UCC, (iii) is an
investment company security, (iv) is held in a securities account or (v)
constitutes a Security or a Financial Asset.

 

7. Advances by Holders of the Secured Obligations. On failure of any Pledgor to
perform any of the covenants and agreements contained herein, the Administrative
Agent may, at its sole option and in its sole discretion, and upon advance
notice to the Pledgors, perform the same and in so doing may expend such sums as
the Administrative Agent may reasonably deem advisable in the performance
thereof, including, without limitation, the payment of any insurance premiums,
the payment of any taxes, a payment to obtain a release of a Lien or potential
Lien, expenditures made in defending against any adverse claim and all other
expenditures that the Administrative Agent may make for the protection of the
security hereof or may be compelled to make by operation of law. All such sums
and amounts so expended shall be repayable by the Pledgors on a joint and
several basis promptly upon timely notice thereof and demand therefor, shall
constitute additional Secured Obligations and shall bear interest from the date
said amounts are expended at the Default Rate for Base Rate Loans. No such
performance of any covenant or agreement by the Administrative Agent, and no
such advance or expenditure therefor, shall relieve the Pledgors of any default
under the terms of this Pledge Agreement, the other Loan Documents or any other
documents relating to the Secured Obligations. The Administrative Agent may make
any payment hereby authorized in accordance with any bill, statement or estimate
procured from the appropriate public office or holder of the claim to be
discharged without inquiry into the accuracy of such bill, statement or estimate
or into the

 

5



--------------------------------------------------------------------------------

validity of any tax assessment, sale, forfeiture, tax lien, title or claim
except to the extent such payment is being contested in good faith by a Pledgor
in appropriate proceedings and against which adequate reserves are being
maintained in accordance with GAAP.

 

8. [Reserved].

 

9. Remedies.

 

(a) General Remedies. Upon the occurrence of an Event of Default and during the
continuation thereof, the Administrative Agent and the holders of the Secured
Obligations shall have, in addition to the rights and remedies provided herein,
in the Loan Documents, in any other documents relating to the Secured
Obligations, or by law (including, without limitation, levy of attachment and
garnishment), the rights and remedies of a secured party under the UCC of the
jurisdiction applicable to the affected Pledged Collateral.

 

(b) Sale of Pledged Collateral. Upon the occurrence of an Event of Default and
during the continuation thereof, without limiting the generality of this Section
9 and without notice, the Administrative Agent may, in its sole discretion, sell
or otherwise dispose of or realize upon the Pledged Collateral, or any part
thereof, in one or more parcels, at public or private sale, at any exchange or
broker’s board or elsewhere, at such price or prices and on such other terms as
the Administrative Agent may deem commercially reasonable, for cash, credit or
for future delivery or otherwise in accordance with applicable law. To the
extent permitted by law, any holder of the Secured Obligations may in such
event, bid for the purchase of such securities. Each Pledgor agrees that, to the
extent notice of sale shall be required by law and has not been waived by such
Pledgor, any requirement of reasonable notice shall be met if notice, specifying
the place of any public sale or the time after which any private sale is to be
made, is personally served on or mailed, postage prepaid, to such Pledgor, in
accordance with the notice provisions of Section 11.02 of the Credit Agreement
at least ten days before the time of such sale. The Administrative Agent shall
not be obligated to make any sale of Pledged Collateral of such Pledgor
regardless of notice of sale having been given. The Administrative Agent may
adjourn any public or private sale from time to time by announcement at the time
and place fixed therefor, and such sale may, without further notice, be made at
the time and place to which it was so adjourned.

 

(c) Private Sale. Upon the occurrence of an Event of Default and during the
continuation thereof, the Pledgors recognize that the Administrative Agent may
deem it impracticable to effect a public sale of all or any part of the Pledged
Shares or any of the securities constituting Pledged Collateral and that the
Administrative Agent may, therefore, determine to make one or more private sales
of any such Pledged Collateral to a restricted group of purchasers who will be
obligated to agree, among other things, to acquire such Pledged Collateral for
their own account, for investment and not with a view to the distribution or
resale thereof. Each Pledgor acknowledges that any such private sale may be at
prices and on terms less favorable to the seller than the prices and other terms
that might have been obtained at a public sale and, notwithstanding the
foregoing, agrees that such private sale shall be deemed to have been made in a
commercially reasonable manner and that the Administrative Agent shall have no
obligation to delay sale of any such Pledged Collateral for the period of time
necessary to permit the issuer of such Pledged Collateral to register such
Pledged Collateral for public sale under the Securities Act. Each Pledgor
further acknowledges and agrees that any offer to sell such Pledged Collateral
that has been (i) publicly advertised on a bona fide basis in a newspaper or
other publication of general circulation in the financial community of New York,
New York (to the extent that such offer may be advertised without prior
registration under the Securities Act), or (ii) made privately in the manner
described above shall be deemed to involve a “public sale” under the UCC,
notwithstanding that such sale may not constitute a “public offering” under the
Securities Act, and the Administrative Agent may, in such event, bid for the
purchase of such Pledged Collateral.

 

6



--------------------------------------------------------------------------------

(d) Retention of Pledged Collateral. To the extent permitted under applicable
law, in addition to the rights and remedies hereunder, upon the occurrence of an
Event of Default, the Administrative Agent may, after providing the notices
required by Sections 9-620 and 9-621 of the UCC or otherwise complying with the
requirements of applicable law of the relevant jurisdiction, accept or retain
all or any portion of the Pledged Collateral in satisfaction of the Secured
Obligations. Unless and until the Administrative Agent shall have provided such
notices, however, the Administrative Agent shall not be deemed to have accepted
or retained any Pledged Collateral in satisfaction of any Secured Obligations
for any reason.

 

(e) Deficiency. In the event that the proceeds of any sale, collection or
realization are insufficient to pay all amounts to which the Administrative
Agent or the holders of the Secured Obligations are legally entitled, the
Pledgors shall be jointly and severally liable for the deficiency, together with
interest thereon at the Default Rate for Base Rate Loans, together with the
costs of collection and reasonable attorneys’ fees. Any surplus remaining after
the full payment and satisfaction of the Secured Obligations shall be returned
to the Pledgors or to whomsoever a court of competent jurisdiction shall
determine to be entitled thereto.

 

10. Rights of the Administrative Agent.

 

(a) Power of Attorney. In addition to other powers of attorney contained herein,
each Pledgor hereby designates and appoints the Administrative Agent, on behalf
of the holders of the Secured Obligations, and each of its designees or agents,
as attorney-in-fact of such Pledgor, irrevocably and with power of substitution,
with authority to take any or all of the following actions upon the occurrence
and during the continuation of an Event of Default:

 

(i) to demand, collect, settle, compromise and adjust, and give discharges and
releases concerning the Pledged Collateral, all as the Administrative Agent may
reasonably deem appropriate;

 

(ii) to commence and prosecute any actions at any court for the purposes of
collecting any of the Pledged Collateral and enforcing any other right in
respect thereof;

 

(iii) to defend, settle or compromise any action brought and, in connection
therewith, give such discharge or release as the Administrative Agent may
reasonably deem appropriate;

 

(iv) to pay or discharge taxes, liens, security interests or other encumbrances
levied or placed on or threatened against the Pledged Collateral;

 

(v) to direct any parties liable for any payment in connection with any of the
Pledged Collateral to make payment of any and all monies due and to become due
thereunder directly to the Administrative Agent or as the Administrative Agent
shall direct;

 

(vi) to receive payment of and receipt for any and all monies, claims, and other
amounts due and to become due at any time in respect of or arising out of any
Pledged Collateral;

 

7



--------------------------------------------------------------------------------

(vii) to sign and endorse any drafts, assignments, proxies, stock powers,
verifications, notices and other documents relating to the Pledged Collateral;

 

(viii) to execute and deliver all assignments, conveyances, statements,
financing statements, renewal financing statements, security and pledge
agreements, affidavits, notices and other agreements, instruments and documents
that the Administrative Agent may reasonably deem appropriate in order to
perfect and maintain the security interests and liens granted in this Pledge
Agreement and in order to fully consummate all of the transactions contemplated
therein;

 

(ix) to exchange any of the Pledged Collateral or other property upon any
merger, consolidation, reorganization, recapitalization or other readjustment of
the issuer thereof and, in connection therewith, deposit any of the Pledged
Collateral with any committee, depository, transfer agent, registrar or other
designated agency upon such terms as the Administrative Agent may reasonably
deem appropriate;

 

(x) to vote for a shareholder resolution, or to sign an instrument in writing,
sanctioning the transfer of any or all of the Pledged Collateral into the name
of the Administrative Agent or one or more of the holders of the Secured
Obligations or into the name of any transferee to whom the Pledged Collateral or
any part thereof may be sold pursuant to Section 9 hereof; and

 

(xi) to do and perform all such other acts and things as the Administrative
Agent may reasonably deem appropriate or convenient in connection with the
Pledged Collateral.

 

This power of attorney is a power coupled with an interest and shall be
irrevocable for so long as any of the Secured Obligations shall remain
outstanding and until all of the commitments relating thereto shall have been
terminated. The Administrative Agent shall be under no duty to exercise or
withhold the exercise of any of the rights, powers, privileges and options
expressly or implicitly granted to the Administrative Agent in this Pledge
Agreement, and shall not be liable for any failure to do so or any delay in
doing so. The Administrative Agent shall not be liable for any act or omission
or for any error of judgment or any mistake of fact or law in its individual
capacity or its capacity as attorney-in-fact except acts or omissions resulting
from its gross negligence or willful misconduct. This power of attorney is
conferred on the Administrative Agent solely to protect, preserve and realize
upon its security interest in the Pledged Collateral.

 

(b) Assignment by the Administrative Agent. The Administrative Agent may from
time to time assign the Secured Obligations and any portion thereof and/or the
Pledged Collateral and any portion thereof, and the assignee shall be entitled
to all of the rights and remedies of the Administrative Agent under this Pledge
Agreement in relation thereto.

 

(c) The Administrative Agent’s Duty of Care. Other than the exercise of
reasonable care to assure the safe custody of the Pledged Collateral while being
held by the Administrative Agent hereunder, the Administrative Agent shall have
no duty or liability to preserve rights pertaining thereto, it being understood
and agreed that the Pledgors shall be responsible for preservation of all rights
in the Pledged Collateral, and the Administrative Agent shall be relieved of all
responsibility for the Pledged Collateral upon surrendering it or tendering the
surrender of it to the Pledgors. The Administrative Agent shall be deemed to
have exercised reasonable care in the custody and preservation of the Pledged
Collateral in its possession if such Pledged Collateral is accorded treatment
substantially equal to that which the Administrative Agent accords its own
property, which shall be no less than the treatment

 

8



--------------------------------------------------------------------------------

employed by a reasonable and prudent agent in the industry, it being understood
that the Administrative Agent shall not have responsibility for (i) ascertaining
or taking action with respect to calls, conversions, exchanges, maturities,
tenders or other matters relating to any Pledged Collateral, whether or not the
Administrative Agent has or is deemed to have knowledge of such matters, or (ii)
taking any necessary steps to preserve rights against any parties with respect
to any of the Pledged Collateral.

 

(d) Voting Rights in Respect of the Pledged Collateral.

 

(i) So long as no Event of Default shall have occurred and be continuing, to the
extent permitted by law, each Pledgor may exercise any and all voting and other
consensual rights pertaining to the Pledged Collateral of such Pledgor or any
part thereof for any purpose not inconsistent with the terms of this Pledge
Agreement or the Credit Agreement; and

 

(ii) Upon the occurrence and during the continuance of an Event of Default, all
rights of a Pledgor to exercise the voting and other consensual rights that it
would otherwise be entitled to exercise pursuant to paragraph (i) of this
subsection shall cease and all such rights shall thereupon become vested in the
Administrative Agent, which shall then have the sole right to exercise such
voting and other consensual rights.

 

(e) Dividend Rights in Respect of the Pledged Collateral.

 

(i) So long as no Event of Default shall have occurred and be continuing and
subject to Section 4(b) hereof, each Pledgor may receive and retain any and all
dividends (other than stock dividends and other dividends constituting Pledged
Collateral addressed hereinabove) or interest paid in respect of the Pledged
Collateral to the extent they are allowed under the Credit Agreement.

 

(ii) Upon the occurrence and during the continuance of an Event of Default:

 

(A) all rights of a Pledgor to receive the dividends and interest payments that
it would otherwise be authorized to receive and retain pursuant to paragraph (i)
of this subsection shall cease and all such rights shall thereupon be vested in
the Administrative Agent, which shall then have the sole right to receive and
hold as Pledged Collateral such dividends and interest payments; and

 

(B) all dividends and interest payments that are received by a Pledgor contrary
to the provisions of paragraph (A) of this subsection shall be received in trust
for the benefit of the Administrative Agent, shall be segregated from other
property or funds of such Pledgor, and shall be forthwith paid over to the
Administrative Agent as Pledged Collateral in the exact form received, to be
held by the Administrative Agent as Pledged Collateral and as further collateral
security for the Secured Obligations.

 

(f) Release of Pledged Collateral. The Administrative Agent may release any of
the Pledged Collateral from this Pledge Agreement or may substitute any of the
Pledged Collateral for other Pledged Collateral without altering, varying or
diminishing in any way the force, effect, lien, pledge or security interest of
this Pledge Agreement as to any Pledged Collateral not expressly released or
substituted, and this Pledge Agreement shall continue as a first priority lien
on all Pledged Collateral not expressly released or substituted.

 

9



--------------------------------------------------------------------------------

11. Rights of Required Lenders. All rights of the Administrative Agent
hereunder, if not exercised by the Administrative Agent, may be exercised by the
Required Lenders.

 

12. Application of Proceeds. Upon the occurrence and during the continuation of
an Event of Default, any payments in respect of the Secured Obligations and any
proceeds of the Pledged Collateral, when received by the Administrative Agent or
any of the holders of the Secured Obligations in cash or its equivalent, will be
applied in reduction of the Secured Obligations in the order set forth in the
Credit Agreement or other document relating to the Secured Obligations, and each
Pledgor irrevocably waives the right to direct the application of such payments
and proceeds and acknowledges and agrees that the Administrative Agent shall
have the continuing and exclusive right to apply and reapply any and all such
payments and proceeds in the Administrative Agent’s sole discretion,
notwithstanding any entry to the contrary upon any of its books and records.

 

13. Continuing Agreement.

 

(a) This Pledge Agreement shall be a continuing agreement in every respect and
shall remain in full force and effect so long as any of the Secured Obligations
remains outstanding (other than contingent indemnity obligations not yet due and
payable) and until all of the commitments relating thereto have been terminated.
Upon such payment and termination, this Pledge Agreement shall be automatically
terminated and the Administrative Agent and the holders of the Secured
Obligations shall, upon the request and at the expense of the Pledgors,
forthwith release all of its liens and security interests hereunder and shall
execute and deliver all UCC termination statements and/or other documents
reasonably requested by the Pledgors evidencing such termination.
Notwithstanding the foregoing, all releases and indemnities provided hereunder
shall survive termination of this Pledge Agreement.

 

(b) This Pledge Agreement shall continue to be effective or be automatically
reinstated, as the case may be, if at any time payment, in whole or in part, of
any of the Secured Obligations is rescinded or must otherwise be restored or
returned by the Administrative Agent or any holder of the Secured Obligations as
a preference, fraudulent conveyance or otherwise under any bankruptcy,
insolvency or similar law, all as though such payment had not been made;
provided that in the event payment of all or any part of the Secured Obligations
is rescinded or must be restored or returned, all reasonable costs and expenses
(including, without limitation, attorneys’ fees and disbursements) incurred by
the Administrative Agent or any holder of the Secured Obligations in defending
and enforcing such reinstatement shall be deemed to be included as a part of the
Secured Obligations.

 

14. Amendments and Waivers. This Pledge Agreement and the provisions hereof may
not be amended, waived, modified, changed, discharged or terminated except as
set forth in Section 11.01 of the Credit Agreement.

 

15. Successors in Interest. This Pledge Agreement shall create a continuing
security interest in the Collateral and shall be binding upon each Pledgor, its
successors and assigns, and shall inure, together with the rights and remedies
of the Administrative Agent and the holders of the Secured Obligations
hereunder, to the benefit of the Administrative Agent and the holders of the
Secured Obligations and their successors and permitted assigns; provided,
however, that none of the Pledgors may assign its rights or delegate its duties
hereunder without the prior written consent of the requisite Lenders under the
Credit Agreement. To the fullest extent permitted by law, each Pledgor hereby
releases the Administrative Agent and each holder of the Secured Obligations,
and their respective successors and assigns, from any liability for any act or
omission relating to this Pledge Agreement or the Collateral, except for any
liability arising from the gross negligence or willful misconduct of the
Administrative Agent or such holder, or their respective officers, employees or
agents.

 

10



--------------------------------------------------------------------------------

16. Notices. All notices required or permitted to be given under this Pledge
Agreement shall be given as provided in Section 11.02 of the Credit Agreement.

 

17. Counterparts. This Pledge Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument. It shall not be
necessary in making proof of this Pledge Agreement to produce or account for
more than one such counterpart.

 

18. Headings. The headings of the sections and subsections hereof are provided
for convenience only and shall not in any way affect the meaning or construction
of any provision of this Pledge Agreement.

 

19. Governing Law; Submission to Jurisdiction; Venue.

 

(a) THIS PLEDGE AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO BE
PERFORMED ENTIRELY WITHIN SUCH STATE; PROVIDED THAT THE ADMINISTRATIVE AGENT AND
EACH LENDER SHALL RETAIN ALL RIGHTS ARISING UNDER FEDERAL LAW.

 

(b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS PLEDGE AGREEMENT OR ANY
OTHER LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK
SITTING IN NEW YORK, NEW YORK OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT
OF SUCH STATE, AND BY EXECUTION AND DELIVERY OF THIS PLEDGE AGREEMENT, EACH
PARTY HERETO CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE
NON-EXCLUSIVE JURISDICTION OF THOSE COURTS. EACH PARTY HERETO IRREVOCABLY WAIVES
ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE
GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF THIS
PLEDGE AGREEMENT OR ANY OTHER LOAN DOCUMENT OR OTHER DOCUMENT RELATED THERETO.
EACH PARTY HERETO WAIVES PERSONAL SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER
PROCESS, WHICH MAY BE MADE BY ANY OTHER MEANS PERMITTED BY THE LAW OF SUCH
STATE.

 

20. Waiver of Right to Trial by Jury.

 

EACH PARTY TO THIS PLEDGE AGREEMENT HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL
BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER THIS
PLEDGE AGREEMENT OR ANY OTHER LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH OR
RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH
RESPECT TO THIS PLEDGE AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR THE TRANSACTIONS
RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND
WHETHER FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES
AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE

 

11



--------------------------------------------------------------------------------

DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO THIS PLEDGE
AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH ANY
COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE SIGNATORIES HERETO TO THE WAIVER
OF THEIR RIGHT TO TRIAL BY JURY.

 

21. Severability. If any provision of this Pledge Agreement is determined to be
illegal, invalid or unenforceable, such provision shall be fully severable and
the remaining provisions shall remain in full force and effect and shall be
construed without giving effect to the illegal, invalid or unenforceable
provisions.

 

22. Entirety. This Pledge Agreement, the other Loan Documents and the other
documents relating to the Secured Obligations represent the entire agreement of
the parties hereto and thereto, and supersede all prior agreements and
understandings, oral or written, if any, including any commitment letters or
correspondence relating to the Loan Documents, any other documents relating to
the Secured Obligations, or the transactions contemplated herein and therein.

 

23. Survival. All representations and warranties of the Pledgors hereunder shall
survive the execution and delivery of this Pledge Agreement, the other Loan
Documents and the other documents relating to the Secured Obligations, the
delivery of the Notes and the extension of credit thereunder or in connection
therewith.

 

24. Other Security. To the extent that any of the Secured Obligations are now or
hereafter secured by property other than the Pledged Collateral (including,
without limitation, real and other personal property owned by a Pledgor), or by
a guarantee, endorsement or property of any other Person, then the
Administrative Agent shall have the right to proceed against such other
property, guarantee or endorsement upon the occurrence of any Event of Default,
and the Administrative Agent shall have the right, in its sole discretion, to
determine which rights, security, liens, security interests or remedies the
Administrative Agent shall at any time pursue, relinquish, subordinate, modify
or take with respect thereto, without in any way modifying or affecting any of
them or the Secured Obligations or any of the rights of the Administrative Agent
or the holders of the Secured Obligations under this Pledge Agreement, under any
of the other Loan Documents or under any other document relating to the Secured
Obligations.

 

25. Joint and Several Obligations of Pledgors.

 

(a) Each of the Pledgors is accepting joint and several liability hereunder in
consideration of the financial accommodation to be provided by the holders of
the Secured Obligations, for the mutual benefit, directly and indirectly, of
each of the Pledgors and in consideration of the undertakings of each of the
Pledgors to accept joint and several liability for the obligations of each of
them.

 

(b) Each of the Pledgors jointly and severally hereby irrevocably and
unconditionally accepts, not merely as a surety but also as a co-debtor, joint
and several liability with the other Pledgors with respect to the payment and
performance of all of the Secured Obligations arising under this Pledge
Agreement, the other Loan Documents and any other documents relating to the
Secured Obligations, it being the intention of the parties hereto that all the
Secured Obligations shall be the joint and several obligations of each of the
Pledgors without preferences or distinction among them.

 

(c) Notwithstanding any provision to the contrary contained herein, in any other
of the Loan Documents or in any other documents relating to the Secured
Obligations, the obligations of each

 

12



--------------------------------------------------------------------------------

Guarantor under the Credit Agreement and the other Loan Documents shall be
limited to an aggregate amount equal to the largest amount that would not render
such obligations subject to avoidance under Section 548 of the Bankruptcy Code
or any comparable provisions of any applicable state law.

 

[Signature Pages Follow]

 

13



--------------------------------------------------------------------------------

Each of the parties hereto has caused a counterpart of this Pledge Agreement to
be duly executed and delivered as of the date first above written.

 

PLEDGORS:

     

ICT GROUP, INC.,

       

a Pennsylvania corporation

           

By:

 

/s/ Vincent A. Paccapaniccia

--------------------------------------------------------------------------------

           

Name:

 

Vincent A. Paccapaniccia

           

Title:

 

Chief Financial Officer, Assistant Secretary

           

YARDLEY ENTERPRISES, INC.,

           

a Delaware corporation

           

By:

 

/s/ Vincent A. Paccapaniccia

--------------------------------------------------------------------------------

           

Name:

 

Vincent A. Paccapaniccia

           

Title:

 

Chief Financial Officer, Treasurer

           

ICT INTERNATIONAL, INC.,

           

a Delaware corporation

           

By:

 

/s/ Vincent A. Paccapaniccia

--------------------------------------------------------------------------------

           

Name:

 

Vincent A. Paccapaniccia

           

Title:

 

Chief Financial Officer, Treasurer

           

HARVEST RESOURCES, INC.,

           

a Delaware corporation

           

By:

 

/s/ Vincent A. Paccapaniccia

--------------------------------------------------------------------------------

           

Name:

 

Vincent A. Paccapaniccia

           

Title:

 

Chief Financial Officer, Treasurer

 

Accepted and agreed to as of the date first above written.

 

BANK OF AMERICA, N.A., as Administrative Agent

 

By:

 

/s/ Michael Brashler

--------------------------------------------------------------------------------

Name:

 

Michael Brashler

Title:

 

Vice President



--------------------------------------------------------------------------------

Schedule 2(a)

 

Pledged Shares

 

Pledgor

--------------------------------------------------------------------------------

  

Issuer

--------------------------------------------------------------------------------

  

Number of

Shares

--------------------------------------------------------------------------------

  

Certificate

Number

--------------------------------------------------------------------------------

   Percentage
Ownership


--------------------------------------------------------------------------------

ICT Group, Inc.

   Yardley Enterprises, Inc.    100    2    100%

ICT Group, Inc.

   ICT International, Inc.    3,000    1    100%

ICT Group, Inc.

   Eurotel Marketing Limited    334,330    N/A    65%

ICT Group, Inc.

   ICT Australia Pty Limited    65    2    65%

ICT Group, Inc.

   ICT/Canada Marketing, Inc.   

10

980

  

A-1

B-4

  

100%

49%

Yardley Enterprises, Inc.

   Harvest Resources, Inc.    100    3    100%

ICT Group, Inc.

   ICT Barbados, Inc.    See Note 1    See Note 1    65%

ICT Group, Inc.

   ICT Marketing Services of Mexico, S. de R.L. de C.V.    See Note 1    See
Note 1    65%

ICT Group, Inc.

   ICT Marketing Services of Asia Pacific Pte. Ltd.    See Note 1    See Note 1
   65%

 

Note 1: The Borrower covenants and agrees to deliver stock certificates
representing 65% of the outstanding capital stock of each of ICT Barbados, Inc.,
ICT Marketing Services of Mexico, S. de R.L. de C.V. and ICT Marketing Services
of Asia Pacific Pte. Ltd. to the Administrative Agent within 90 days of the
Closing Date (together with related undated stock powers executed in blank).
Upon receipt thereof by the Administrative Agent, the Administrative Agent will
insert the stock certificate number and the number of shares into this Schedule
2(a).



--------------------------------------------------------------------------------

Schedule 4(a)

 

Form of Irrevocable Stock Power

 

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers to

 

the following shares of capital stock of                             , a
                     corporation:

 

Number of Shares

--------------------------------------------------------------------------------

 

Certificate Number

--------------------------------------------------------------------------------

           

 

and irrevocably appoints                                         
                 its agent and attorney-in-fact to transfer all or any part of
such capital stock and to take all necessary and appropriate action to effect
any such transfer. The agent and attorney-in-fact may substitute and appoint one
or more persons to act for him. The effectiveness of a transfer pursuant to this
stock power shall be subject to any and all transfer restrictions referenced on
the face of the certificates evidencing such interest or in the certificate of
incorporation or bylaws of the subject corporation, to the extent they may from
time to time exist.

 

[HOLDER]

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   